Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00673-CV

                                      Oscar REYES, Jr.,
                                          Appellant

                                              v.

                                   Roberto M. BARRASA,
                                          Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-04799
                       Honorable Janet P. Littlejohn, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Roberto M. Barrasa, recover his costs of this appeal
from appellant, Oscar Reyes, Jr.

       SIGNED September 11, 2013.


                                               _____________________________
                                               Catherine Stone, Chief Justice